Citation Nr: 0119377	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-01 260	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a ganglion cyst of the right 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 1998 the Board granted service connection for the 
ganglion of the right wrist.  In a May 1998 rating actin the 
RO implemented the Board's decision and assigned a non-
compensable rating.  The Board construes the letter from the 
veteran received in August 1998 as being as notice of 
disagreement regarding the May 1998 decision. This appeal was 
timely perfected. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

This case was most recently before the Board in June 2000.  
At that time the Board remanded the case to the RO for 
additional development which included a VA examination by an 
orthopedist.  In order to comply with DeLuca v. Brown, 8 
Vet.App. 202, 205-07 (1995), the examiner was requested to 
express an opinion as to the degree to which pain could 
significantly limit functional ability during flare-ups or 
when the right wrist was used repeatedly over a period of 
time.  The requested examination was conducted June 2000.  A 
review of the examination report indicates that the requested 
opinion was not included in the report.  

The veteran was seen at a VA outpatient clinic in December 
2000 for complaints pertaining to the right wrist.  At that 
time it was reported that he was in vocational 
rehabilitation.  In view of these facts the Board is of the 
opinion that additional development is required.

Accord, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to current treatment 
for the postoperative residuals of a 
recurrent ganglion cyst of the right 
wrist.

3.  The RO should request the VA medical 
facility to furnish copies of all recent 
treatment records

4.  The RO is requested to obtain the 
vocational and rehabilitation records and 
associate those with the claims folder.

5.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of the 
ganglion on his right wrist.  All 
indicated special studies and 
examinations should be accomplished.  The 
claims folder and a copy of this remand 
should be furnished to the examiner in 
conjunction with the examination.  It is 
requested that the examiner obtain the 
appellant's occupational history.

The right wrist should be examined for 
degrees of limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion.  Additionally, 
the examiner should be requested to 
determine whether the right wrist 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly over a 
period of time. 

It is further requested that the examiner 
after reviewing the records identify all 
symptoms and findings which are 
associated with the right wrist ganglion 
versus other disorders such as carpal 
tunnel syndrome and tendonitis which have 
been diagnosed over the years.  If the 
examiner is unable to differentiate, the 
examiner should so state.

6.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
staged ratings as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





